Citation Nr: 0328950	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound of the right leg.

2.  Entitlement to service connection for arthritis secondary 
to the residuals of the shrapnel wound of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had military service from June 1941 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Columbia, South Carolina Regional 
Office (RO).


REMAND

In this case, the veteran is claiming service connection for 
residuals of a shrapnel wound of the right leg with arthritis 
of the right knee secondary to the injury.  The service 
medical records do not reveal the nature or location of any 
right leg injury.  There are administrative records showing 
that the veteran was awarded a Purple Heart Medal, and that 
he continued on his duties while wounded.  Further there is a 
history that the injury was a soft tissue injury in the area 
of the knee, that was removed in the field, and that he 
continued on duty.

The most recent examination contains an opinion that the 
examiner cannot connect the current knee pathology with a 
soft tissue injury in service.  What is not made clear 
however, is whether there are any residuals, such as scarring 
that can be identified as having come from a shrapnel wound.  
Such disability would be subject to service connection, even 
if a noncompensable rating were warranted for residuals such 
as scarring.  Further examination is needed on this point.

Additionally, this case is not ripe for adjudication under 
recent Court decisions as described.  In part, the veteran 
has not been given that notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  However, a provision in 
one of the regulations, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003):  see 
also Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the veteran's claims are REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
service connection claims currently on 
appeal.  The letter should include 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria. 

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  Upon completion of the development 
prescribed above, the RO should arrange 
for an appropriate VA examination of the 
veteran.  This examination is in order to 
ascertain whether there are any 
identifiable residuals of a shrapnel 
wound, such as residual scarring.  The 
examiner should request that the 
appellant locate the location of the 
original injury.  Furthermore, if the 
wounding was near a joint, another 
opinion as to the etiology of arthritis 
in that joint, if present, should be set 
forth.  Medical reasons for all 
conclusions should be set forth.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, if 
evidence is obtained, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  

4.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




